SIMSATIONAL HOMES, LLC, a Florida limited liability company, Appellant,
v.
GUNSTER, YOAKLEY & STEWART, P.A. and EDGAR LEWIS, Appellees.
No. 4D09-1247.
District Court of Appeal of Florida, Fourth District.
April 14, 2010
Paul Bass of Paul Bass, P.A., Miami, and Steven M. Katzman of Katzman, Wasserman, Bennardini & Rubinstein, P.A., Boca Raton, for appellant.
David P. Ackerman and Glory P. Ross of Ackerman, Link & Sartory, P.A., West Palm Beach, for appellees.
PER CURIAM.
Affirmed.
POLEN, LEVINE, JJ., and GREENHAWT, SUSAN, Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.